Citation Nr: 0200424	
Decision Date: 01/11/02    Archive Date: 01/16/02

DOCKET NO.  01-04 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to assignment of a higher initial disability 
rating for left ear hearing loss, currently rated as 
noncompensable.

2.  Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1952 to 
October 1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit Michigan, which awarded service connection and 
assigned an initial noncompensable rating for left ear 
hearing loss, and which denied service connection for right 
ear hearing loss.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The medical evidence does not establish that the veteran 
has a current disability affecting his right ear hearing that 
is causally or etiologically related to an incident of the 
veteran's active service.

3.  The veteran's left ear hearing loss is manifested by a 
Level II hearing impairment.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103A, 
5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001)(to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303 (2001).

2.  The criteria for assignment of a compensable initial 
disability rating for left ear hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,620-32 (Aug. 29, 2001)(to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. Part 4, 
including § 4.85, Diagnostic Code 6100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's original claim for 
service connection of right ear hearing loss, and for an 
increased (compensable) initial rating for left ear hearing 
loss.  The veteran maintains that he suffered noise exposure 
while in active service in Korea, and that he currently 
suffers a disability affecting the hearing in his right ear, 
resulting from his service injury.  The veteran also claims 
that his service-connected left ear hearing loss should be 
rated higher than the current noncompensable rating.

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A 
(West Supp. 2001).  To implement the provisions of the law, 
the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001)(to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  This law and its 
implementing regulations set forth requirements for assisting 
a claimant in developing the facts pertinent to his or her 
claim.  The Board finds that all relevant facts have been 
properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by the VCAA. 

In the present case, as reflected by an April 2001 letter, 
the RO has informed the veteran of the changes brought about 
by passage of the VCAA.  The RO made satisfactory efforts to 
ensure that all relevant evidence was associated with the 
claims file; it also informed the veteran of the reasons for 
denying his claims, as well as the evidence necessary to 
substantiate them.  The RO provided the veteran with copies 
of the rating decision, and the statement of the case (SOC) 
concerning the determination of service connection of his 
claimed right ear hearing loss, and concerning the evaluation 
of his service connected left ear hearing loss and associated 
rating criteria.  All relevant and available outpatient 
treatment records were obtained and the veteran was provided 
a VA medical examination in March 2001.  Efforts were made by 
the RO to obtain the veteran's service medical records, and 
certification of their unavailability was received by the 
National Personnel Records Center.  In light of the absence 
of service medical records, the Board has a heightened duty 
to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)(the BVA has a 
heightened duty in a case where the service medical records 
are presumed destroyed).  As will be explained in more detail 
below, the Board finds that the absence of the veteran's 
service medical records is not material to his claim.  The 
Board is unaware of any additional outstanding records 
pertaining to this issue.  Under the circumstances, the Board 
finds that the duty to assist has been satisfied, and no 
useful purpose would be served by remanding this case to the 
RO for additional development.  As such, the Board will 
proceed with appellate disposition.

I.  Service Connection - Right Ear Hearing Loss

Service connection will be granted for a disability resulting 
from disease or injury incurred in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in active military service.  See 38 U.S.C.A. § 
1110, (West 1991); 38 C.F.R. § 3.303(a) (2000).  Service 
connection is the relationship of a current disability to an 
injury or disease incurred in active service.  Generally, to 
prove service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 dB or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The veteran's service medical records are not currently of 
record, despite attempts by the RO to obtain them.  It 
appears from an August 1996 administrative decision that the 
veteran's service medical records were destroyed at the 1973 
fire at the National Personnel Records Center, and that 
attempts to reconstruct those records have been unsuccessful.

Reviewing the evidence of record, several lay statements were 
submitted from January 2000 to April 2000 by friends and 
family members of the veteran.  These statements attest to 
the observations of those submitting them regarding long-
standing hearing impairment of the veteran and recent 
deterioration of his condition.

Findings of a VA audiological examination conducted in March 
2000 reflect the following puretone thresholds for the right 
ear:  10 dB at 500 Hz; 10 dB at 1000 Hz; 10 dB at 2000 Hz; 30 
dB at 3000 Hz; and 35 dB at 4000 Hz.  Puretone average was 21 
dB; and speech recognition was measured at 96 percent.  The 
examiner noted mild high frequency sensorineural hearing loss 
with excellent speech recognition.

A VA audiological examination conducted in March 2001 
reflects the following puretone thresholds for the right ear:  
15 dB at 500 Hz; 5 dB at 1000 Hz; 5 dB at 2000 Hz; 25 dB at 
3000 Hz; and 30 dB at 4000 Hz.  Puretone average was 16 dB; 
and speech recognition was measured at 100 percent.  The 
examiner cited the veteran's recollection that he had limited 
occupational and recreational noise exposure, and was exposed 
to heavy weapons, machine guns, mortars, rifles and Howitzers 
while in service.  The examiner stated her opinion that the 
veteran's hearing loss, as reflected by the measurements 
above, was as likely as not the result of acoustic trauma 
from the veteran's military service.

The Board has thoroughly reviewed the evidence of record, as 
summarized in part above.  However, the Board finds that the 
preponderance of the evidence is against a claim for service 
connection of right ear hearing loss.  As noted earlier in 
this decision, in a case where the service medical records 
are presumed destroyed, as in the present case, the Board has 
a heightened duty to explain its findings and conclusions and 
to carefully consider the benefit-of-the-doubt rule.  
Moreover, under 38 U.S.C.A. § 1154(b), a veteran's assertions 
regarding injury during combat shall be accepted if 
consistent with the circumstances of such service.  In the 
present case, while there is no evidence of a diagnosis or 
notation of ear injury or hearing loss during service, this 
is not fatal to the claim if all the evidence, including that 
pertinent to service establishes that these conditions were 
incurred in service.  See 38 C.F.R. § 3.304(d).  Here there 
is adequate support from the veteran's records, including his 
Form DD-214, and from statements of the veteran, which show 
that, while in service, he engaged in combat and was present 
in situations which exposed him to extreme noise.  The Board 
finds these statements credible and accepts them as proof of 
the veteran's claimed exposure to extreme noise while in 
service.  See 38 U.S.C.A. § 1154(b); see Arms v. West, 12 
Vet. App. 188 (1999); see also Peters v. Brown 6 Vet. App. 
540, 543 (1993).

Although the evidence shows that the veteran was exposed to 
extreme noise while in service, the veteran must also show 
that he has a current disability that is related to his in-
service noise exposure.  The regulations governing service-
connected compensation for hearing loss define in specific 
terms what constitutes a disability due to impaired hearing.  
As stated above, impaired hearing is considered to be a 
disability when the auditory threshold of any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz is 40 dB or 
greater, or when the thresholds of any three of the stated 
frequencies are 26 dB or greater.  As shown by both the March 
2000 and March 2001 VA examinations, the veteran's right ear 
hearing does not meet these criteria.  Impaired hearing will 
also be considered a disability when speech recognition 
scores are less than 94 percent.  As shown by both the March 
2000 and March 2001 VA examinations, the veteran's right ear 
speech recognition score does not meet this criterion.  See 
38 C.F.R. § 3.385.  Therefore the veteran's right ear hearing 
impairment is not a disability within the meaning of 
38 U.S.C.A. § 1131, or 38 C.F.R. § 3.303.

The primary evidence in favor of service connection is 
provided by the veterans' own statements and those of his 
friends and relatives.  The veteran has stated his belief 
that his hearing is worse than current testing indicates.  
Further, lay statements from the veteran's friends and family 
members attest to a long-standing problem with the veteran's 
hearing, and to recent worsening.  The Board notes that, 
although the veteran's statements as to his experiences in 
the service are adequate for the purpose of establishing that 
he was in fact exposed to extreme noise while in service, as 
neither the veteran nor any of those submitting lay 
statements on his behalf appear to have any medical 
expertise, their contentions as to the degree and severity of 
his hearing impairment are not sufficient to establish 
service connection.  See Espiritu v. Derwinski, 2 Vet. App. 
492-95 (1992).  Therefore, as the medical evidence does not 
support a finding that the veteran currently has a disability 
in regard to his right ear hearing, service connection cannot 
be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In short, the Board finds that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection for right ear hearing loss.  As there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
benefit-of-the-doubt rule is not applicable, and the appeal 
as to this issue is denied.  38 U.S.C.A. § 5107(b); See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

II. Increased Rating - Left Ear Hearing Loss

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1.  However, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87 (1998-2000).

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The method described above using Tables VI and VII was not 
changed, and therefore, has no effect on the veteran's claim.  
However, pertinent changes were made to 38 C.F.R. § 4.86.

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the pure tone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  As will be 
apparent from the evidence described below, neither 38 C.F.R. 
§ 4.86(a) nor (b) is applicable in this appeal.

The history of this appeal is set forth as follows.  In an 
April 2001 rating decision, the veteran was granted service 
connection for left ear hearing loss, and received a 
noncompensable rating dating from January 18, 2001.  The 
veteran disagreed with the noncompensable rating, and 
initiated this appeal.  Essentially, the veteran maintains 
that the noncompensable rating does not accurately reflect 
the level of impairment caused by his left ear hearing loss.  
The rating decision and the SOC following the veteran's 
notice of disagreement noted that all of the veteran's 
records were considered including lay statments and VA 
examinations.  The Board notes that as the veteran is 
appealing the initial assignment of a disability rating, the 
severity of the disability is to be considered during the 
entire period from the initial assignment of a noncompensable 
disability rating to the present time.  See Fenderson v. West 
12 Vet. App. 119, 125-126 (1999).

The Board has thoroughly reviewed the evidence of record, as 
summarized in pertinent part below.  However, the Board finds 
that the veteran's disability most closely approximates the 
criteria for the currently assigned noncompensable rating and 
that the preponderance of the evidence is against the 
veteran's claim for a higher rating at this time.

Reviewing the more recent evidence of record, several lay 
statements were submitted from January 2000 to April 2000, by 
friends and family members of the veteran.  These statements 
attest to the observations of those submitting them regarding 
long-standing hearing impairment of the veteran and recent 
deterioration in his condition.

Findings of a VA audiological examination conducted in March 
2000 reflect the following puretone thresholds for the left 
ear:  10 dB at 500 Hz; 15 dB at 1000 Hz; 30 dB at 2000 Hz; 50 
dB at 3000 Hz; and 70 dB at 4000 Hz.  Puretone average was 41 
dB; and speech recognition was measured at 88 percent.

A VA audiological examination conducted in March 2001 
reflects the following puretone thresholds for the left ear:  
10 dB at 500 Hz; 15 dB at 1000 Hz; 30 dB at 2000 Hz; 55 dB at 
3000 Hz; and 65 dB at 4000 Hz.  Puretone average was 41 dB; 
and speech recognition was measured at 100 percent.

In view of the evidence presented, the Board finds that the 
veteran's left ear hearing loss is properly rated under 38 
C.F.R. § 4.85, Diagnostic Code 6100 (evaluation of hearing 
impairment), at a noncompensable rating.  Considering that 
the veteran's left ear manifests an average puretone 
threshold of 41 dB, and 100 percent of speech discrimination, 
as measured on the most recent March 2001 examination, the 
left ear meets a Level I designation.  As the right ear is 
not service connected, it meets a Level I designation.  See 
38 C.F.R. § 4.85(f).  Combining the Level I designation of 
the left ear with the Level I designation of the right ear, 
the resulting percentage evaluation for hearing impairment is 
noncompensable.  See 38 C.F.R. § 4.85, Table VII, Diagnostic 
Code 6100.  When the results of the earlier March 2000 
examination are used, the veteran's left ear puretone average 
of 41, combined with his speech recognition score of 88 
percent produces a Level II designation for the left ear.  
Combining the Level II designation for the left ear with the 
Level I designation of the nonservice-connected right ear 
also produces a noncompensable rating.  The Board notes that 
neither the veteran's right ear nor his left ear manifests an 
exceptional pattern of hearing loss, and the provisions of 38 
C.F.R. § 4.86 are not applicable.  Therefore, the Board 
concludes that the veteran's hearing loss disability is not 
shown to warrant a higher or compensable evaluation.

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's left ear 
hearing loss, his complaints and the current clinical 
manifestations of the disability and its effects on the 
veteran's earning capacity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.41.  The Board has also considered the severity of the left 
hearing loss during the entire period from the initial 
assignment of the noncompensable disability rating to the 
present time.  See Fenderson, 12 Vet. App. At 125-126.  All 
other pertinent aspects of 38 C.F.R. Parts 3 and 4 have also 
been considered.  Should the veteran's disability increase in 
severity, he may be entitled to a higher evaluation; however, 
at present, the evidence does not support a higher rating, 
but rather, more nearly approximates the criteria for the 
currently assigned noncompensable rating.  See 38 C.F.R. § 
4.1.  The Board finds that, as the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the increased rating claim 
must be denied.  See 38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Finally, the evidence does not reflect that the veteran's 
service-connected left ear hearing loss has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extra-schedular evaluation.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The claim for service connection for right ear hearing loss 
is denied.

The schedular criteria not having been met, the claim for 
entitlement to assignment of a compensable initial disability 
rating for left ear hearing loss, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

